DETAILED ACTION

Claims 3 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 28, 2022.
Applicant’s election of claims 1-2 and 4-13 in the reply filed on April 28, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eiichi (KR10-2011-0004278) in view of Hashizume (US 2011/0240601) and Suenaga (US 2002/0179283).
In regards to claims 1 and 13, Eiichi teaches resist coating apparatus (3) comprising:
a spin chuck (12, substrate holder) which holds a substrate (fig. 1-2; para. 17-18);
a nozzle head (34, discharge nozzle) comprising nozzles (41/42) which discharges a processing/resist liquid (treatment liquid) onto the substrate held by the spin chuck (fig. 1-4; para. 22-25);
a liquid supply pipe (43, liquid supply pipe) supplies the processing/resist liquid from a chemical liquid supply unit (46, treatment liquid storage source) to the nozzle head (fig. 2; para. 25);
a base (30, processing container) in which the spin chuck, the nozzle head, the liquid supply pipe are provided; and
wherein an extension portion of the liquid supply pipe  (fig. 1-2; para. 22) is folded back inside the processing container in a plan view (fig. 1-2), the extension portion being a portion of pipe from chemical liquid supply unit to and including restricting portion-35 and a portion of pipe which extends towards the nozzle head (fig. 1-2).
Eiichi teaches an outer tube (51, encompassing portion) surrounds the liquid supply pipe (43), where the outer tube has a larger diameter than the liquid pipe (fig. 1-2, 5; para. 26, 28-29).
Eiichi does not explicitly teach a gas pipe that encompasses the liquid supply pipe and through which an inert gas for adjusting the temperature of the treatment liquid flows in a space between the gas pipe and the liquid supply pipe.
However, Hashizume teaches treatment liquid pipe (38/79) comprising a double pipe structure of an inner pipe (80) surrounded by a larger diameter outer pipe (81, gas pipe) (gas pipe that encompasses the liquid supply pipe).  Hashizume teaches a treatment liquid flows through the inner pipe and an inert gas flows between the inner and outer pipes (fig. 9; para. 159-163).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the double pipe structure where an inert gas is supplied between the inner and outer pipes of Hashizume onto the outer tube and liquid supply pipe of Eiichi because Hashizume teaches it will expel air and prevent an increase in oxygen concentration (para. 163).
With regards to the adjusting the temperature of the treatment liquid flows in a space between the gas pipe and the liquid supply pipe, the recitation is considered an intended use of the apparatus and therefore does not further structurally limit the apparatus as claimed.  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).  As Eiichi and Hashizume teach the structural limitations of the claim, one would capable of using the flow of inert gas flowing over the liquid supply pipe, to adjust the temperature of the processing/resist liquid flowing through the liquid supply pipe through conduction.
Further regarding claims 1 and 13, Eiichi and Hashizume as discussed, but do not explicitly teach an atmosphere gas supply part configured to supply an atmosphere gas into the processing container.
However, Suenaga teaches an application and development apparatus (4) within a clean room (3) (fig. 8; para. 31-32).  Suenaga teaches a fan filter units (FFU/34, atmosphere gas supply part) circulates air within the clean room and application and development apparatus (fig. 8; para. 29-30, 43).  Suenaga teaches a heat exchange section (72) comprising a bent flow path of tubing is provided within the clean room, where the flow of air over the heat exchange section provides the water within the heat exchange section to have the same temperature as the air (fig. 8; para. 37-40).  Suenaga teaches the water from the heat exchange section is used to control the temperature of chemical fluid applied on the wafer (para. 41).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the fan filter units flow air towards application and development apparatus and heat exchange section of tubing of Suenaga onto the resist coating apparatus of Eiichi and Hashizume because Suenaga teaches it provide for temperature not to influence a process such as the resist application process prevent the need of a chiller unit  (para. 41-42).
	In regards to claim 2, Eiichi, Hashizume and Suenaga as discussed, where Eiichi teaches a drive mechanism (31, moving mechanism) which moves the nozzle head in a predetermined direction  (fig. 1-2; para. 22, 24).
In regards to claim 4, Eiichi, Hashizume and Suenaga as discussed, where Eiichi teaches the outer tube and the liquid supply pipe folds back in a direction orthogonal to the movement direction of the nozzle head by the drive mechanism as the pipes bends towards the nozzle head (fig. 1-2).
In regards to claim 5, Eiichi, Hashizume and Suenaga as discussed, where Eiichi teaches the outer tube and the liquid supply pipe extends along an interior of the base (fig. 1-2).
In regards to claims 6 and 10, Eiichi, Hashizume and Suenaga as discussed, where Eiichi teaches a fixing portion (52, fixture) fixes the outer tube and the liquid supply pipe inside the base (fig. 1-2; para. 26, 29).  
Eiichi, Hashizume and Suenaga do not explicitly teach the fixing portion/fixture made of a metallic material having higher thermal conductivity than that of the outer tube/gas pipe.
However, use of the fixing portion/fixture made of a metallic material is well known.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use a metallic fixing portion/fixture to hold the outer tube and the liquid supply pipe inside the base.
In regards to claims 7 and 11, Eiichi, Hashizume and Suenaga as discussed, where Eiichi teaches the outer tube (51) comprises a bellows shape (fig. 5).

Allowable Subject Matter
Claims 8-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claims 8 and 12, the prior art have been discussed, but are silent to the added limitations of the claimed features of the processing container has a joint that connects an introduction pipe and the gas pipe, the introduction pipe being configured to introduce the inert gas from an inert gas storage source into the processing container, and where the joint is made of a metallic material having higher thermal conductivity than that of the gas pipe, in combination with the other limitations set forth in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717